5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on September 27, 2021.  As directed by the amendment, Claims 1, 8, 18, and 21 have been amended.  Claim 23 is a new claim.  Claims 1-5 and 8-23 are pending in the instant application.
Regarding the Office Action filed June 25, 2021:
Applicant has resolved all rejections under 35 USC 101.  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive.
Regarding the discussion of the oropharyngeal airway and “corrugated”, Applicant argues the oropharyngeal airway of McCormick cannot be equivalent to the corrugated conduit since the corrugated conduit is a retainer of the oropharyngeal airway and the element 50 of McCormick is not corrugated.  Applicant also argues that the notches are not corrugations and further explains the benefits of the corrugated conduit.  Applicant further argues that McCormick requires a dedicated oropharyngeal airway and cannot accommodate for different types of oropharyngeal airways (Remarks: Pages 8-13).
Examiner respectfully disagrees with this argument.  Applicant is not claiming the oropharyngeal airway in Claim 1 and is not claiming the device’s ability to accommodate for different types of oropharyngeal airways.  In response to applicant's argument that the references In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In Claim 1, Examiner interpreted the corrugated conduit as being equivalent to element 50 of McCormick since no oropharyngeal airway is being claimed in Claim 1.  By broadest reasonable interpretation, the term “corrugated” can be interpreted as being the same as the notches since the notches can be seen as parallel grooves, ridges, or folds which matches the definition.  Examiner suggests Applicant to be more specific about the corrugation by indicating the corrugations are circumferential around the conduit.  Examiner also suggests Applicant to claim the corrugated conduit’s ability to adapt to different sizes of oropharyngeal airways.  After further consideration, due to the structural limitations of the McCormick device, Examiner has decided to indicate Claims 18 and 21 to have allowable subject matter.
Regarding Claim 23 and Robertson, Applicant argues Robertson does not teach the two flanges on the dome portion and Applicant believes that Robertson cannot provide the enhanced seal of the instant invention.  Applicant also argues that since the flanges of Robertson are not attached to a dome shaped element, there is no sealing advantage like what is presented in the instant invention.  Applicant further argues that Robertson does not teach the channel formed on the dome portion as the inlet port 104 of Robertson would not expand the lips to cause efficient sealage (Remarks: Pages 13-16).
Examiner respectfully disagrees with this argument.  Applicant is not claiming the flange’s ability to create a seal by expanding the lips of the user.  In response to applicant's argument that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant intends to detail more about the sealage of the device, then Examiner suggests Applicant to claim these features.  Applicant also argues that the flanges of Robertson are not attached to the dome shaped element and yet Robertson indicates that these flanges/flaps can be integral to the mouthpiece (Robertson: Column 6, Lines 25-35).  It is evident in Robertson that these flanges can be made part of the dome shaped element to provide that enhanced sealage.  As shown in Robertson, the addition of these flaps provides for a substantially airtight seal (Column 6, Lines 50-60).  Applicant has yet to provide further details regarding what makes the sealage of the present invention different from the sealage of Robertson besides its ability to expand the lips.  If Robertson is capable of providing a substantially airtight seal, what kind of seal is the present invention providing that is better than an already airtight seal?  Applicant has yet to provide these details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 10, 12, 14, 17, 20, and 22 rejected under 35 U.S.C. 103 as being unpatentable over Copeland (WO 99/33506) in view of in view of McCormick et al. (US 2005/0217678).
Regarding Claim 1, Copeland discloses an intraoral flexible mouthpiece comprising: a hollow dome portion (12, Fig 1; 12 is shaped like a dome, Fig 1; inside of 12 is shown which looks into the dome, Fig 2; 12 is elliptically shaped, Page 4, Lines 13-15) comprising a peripheral proximal edge (18, Fig 1; 18 is the edge of 12 and is surrounds 12, 18 is proximal as it is closer to the user’s face, Figs 1 and 4) and a distal portion (portion of 12 closest to 20, Fig 1; portion of 12 closest to 20 is distal as it is further away from the user’s face, Figs 1 and 4), wherein said hollow dome portion has a peak (peak of 12 that connects to 20, Fig 1) and extends from said peripheral proximal edge to said distal portion (12 goes from 18 to edge of 20, Fig 1), and wherein said hollow dome portion comprises a central orifice (14, Fig 2) 5located at the distal portion of said hollow dome portion (14 goes through 12 and 20, Figs 1-3); a peripheral flexible 
Copeland fails to disclose an internal flexible corrugated conduit having a distal end and a proximal end wherein said internal flexible corrugated conduit distal end is attached to the central orifice located at the distal portion of the hollow dome portion and extends proximally therefrom.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an oropharyngeal airway to the proximal end of the device, as taught by McCormick, to prevent the tongue of the person being ventilated from blocking the airway and to provide a direct path for gas delivery to the pharynx (McCormick: paragraph 0056).  Having this additional tube going down the throat of the user allows for the air to be delivered more directly to the person’s lungs.  
Regarding Claim 5, Copeland-McCormick combination teaches the flange comprises an edge (Copeland: edge of 16, Fig 1) surrounding said flange (Copeland: edge of 16 surrounds 16, Fig 1), wherein said flange edge is curved (Copeland: edge of 16 is curved, Fig 1).
Regarding Claim 8, Copeland-McCormick combination teaches the proximal end of the internal flexible corrugated conduit comprises a grip handle (McCormick: 54 of 50 can be gripped and handled by a user, Figs 4 and 5).

Regarding Claim 12, Copeland-McCormick combination teaches the claimed invention of Claim 10.  Copeland-McCormick combination also teaches the nose clamp comprises two flaps (Copeland: flaps of 26 that clamp on to nose, Figs 1 and 4).  The current Copeland-McCormick combination fails to teach a reinforcement member, wherein said reinforcement member comprises a spring force feature that applies pressure on said flaps pushing said flaps one towards the other.
However, Copeland-McCormick combination teaches a reinforcement member (McCormick: 68, Fig 6), wherein said reinforcement member comprises a spring force feature (McCormick: spring force of 68, Fig 6) that applies pressure on said flaps pushing said flaps one towards the other (McCormick: 68 reinforces 64 and 66 so 62 can be pinched together to close off nostrils, paragraph 0061, Lines 8-12) to prevent the leakage of gas and to eliminate gas leakage through the nose being ventilated (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reinforcement member to the nose clip, as taught by McCormick, to prevent the leakage of gas and to eliminate gas leakage through the nose being ventilated (McCormick: paragraph 0061).  The addition of the reinforcement member ensure the nose clip does not release its grip on the person’s nose and prevents a leakage of gas.
Regarding Claim 14, Copeland-McCormick combination teaches the claimed invention of Claim 10.  Copeland-McCormick combination also teaches the nose clamp comprises two longitudinal arms (Copeland: arms of 26 that clamp on to nose and are longitudinally oriented, Figs 1 and 4).  The current Copeland-McCormick combination fails to teach a reinforcement 
However, Copeland-McCormick combination teaches a reinforcement member (McCormick: 68, Fig 6) connected therebetween (68 is in middle of 64 and 66, Fig 6), wherein said reinforcement member comprises a spring force feature (McCormick: spring force of 68, Fig 6) that applies pressure on said flaps pushing said flaps one towards the other (McCormick: 68 reinforces 64 and 66 so 62 can be pinched together to close off nostrils, paragraph 0061, Lines 8-12) to prevent the leakage of gas and to eliminate gas leakage through the nose being ventilated (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reinforcement member to the nose clip, as taught by McCormick, to prevent the leakage of gas and to eliminate gas leakage through the nose being ventilated (McCormick: paragraph 0061).  The addition of the reinforcement member ensure the nose clip does not release its grip on the person’s nose and prevents a leakage of gas.
Regarding Claim 17, Copeland-McCormick combination teaches a system for applying CPR comprising: the mouthpiece according to claim 1 (See Rejection of Claim 1 above); a gas source coupled to the mouthpiece tube (Copeland: forcing air through said end of said tubular member in order to inflate victim’s lungs, Claim 6; a mechanical device can be attached to the end 36 of the tubular member in order to force air into the victim’s lungs, Page 6, Lines 22-23 and Page 7, Lines 1-2; mechanical device is a gas source since it forces air into the victim).
Regarding Claim 20, Copeland-McCormick combination teaches a method for treating an unconscious patient (Copeland: device is for resuscitation of a victim, Abstract) comprising: a) inserting the mouthpiece according to claim 1 (See Rejection of Claim 1 above) into a patient’s 
Regarding Claim 22, Copeland-McCormick combination teaches the peripheral flexible sheet flange is approximately perpendicular to the proximal peripheral edge of the dome shaped portion (Copeland: 16 is approximately perpendicular to the edge of 12, Fig 1).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (WO 99/33506) and McCormick et al. (US 2005/0217678) as applied to Claim 1, in view of Vigilia (US 4,881,540).
Regarding Claim 2, Copeland-McCormick combination teaches the claimed invention of Claim 1.  Copeland-McCormick combination also teaches a mechanical device can be attached to the end 36 of the tubular member in order to force air into the victim’s lungs (Copeland: Page 6, Lines 22-23 and Page 7, Lines 1-2).  Copeland-McCormick combination fails to teach the tube is flexible.
However, Vigilia, of the same field of endeavor, teaches a device and method to assist in providing artificial respiration (Abstract) including the tube is flexible (accordion like 38 of conduit 12 may be flexed, extended, or collapsed, Column 4, Lines 33-35; constructed from plastic or any other suitable material and may be flexible or collapsible, Column 4, Lines 33-35; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube to be flexible and have an accordion like portion, as taught by Vigilia, to allow the tube to change direction and length (Vigilia: Column 4, Lines 33-35).  This advantage allows the user to change the size and direction of the tube, making it easier to adapt the device for various situations including connections to mechanical devices or resuscitation at different angles and positions.
Regarding Claim 3, Copeland-McCormick combination teaches the claimed invention of Claim 1.  Copeland-McCormick combination also teaches a mechanical device can be attached to the end 36 of the tubular member in order to force air into the victim’s lungs (Copeland: Page 6, Lines 22-23 and Page 7, Lines 1-2).  Copeland-McCormick combination fails to teach the tube comprises a resilient portion.
However, Vigilia, of the same field of endeavor, teaches a device and method to assist in providing artificial respiration (Abstract) including the tube comprises a resilient portion (accordion like 38 of conduit 12 may be flexed, extended, or collapsed, Column 4, Lines 33-35; constructed from plastic or any other suitable material and may be flexible or collapsible, Column 4, Lines 33-35; accordion shape allows conduit to spring back into shape and makes it resilient) to allow the tube to change direction and length (Column 4, Lines 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube to have a resilient portion that is accordion like, as taught by Vigilia, to allow the tube to change direction and length (Vigilia: Column 4, Lines 33-35).  This advantage allows the user to change the size and direction of the 
Regarding Claim 4, Copeland-McCormick-Vigilia combination teaches the resilient portion is a corrugated portion (Vigilia: 38 is corrugated, Fig 3; accordion like 38 of conduit 12 may be flexed, extended, or collapsed, Column 4, Lines 33-35).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland (WO 99/33506) and McCormick et al. (US 2005/0217678) as applied to Claim 1, in view of Robertson et al. (US 6,997,186).
Regarding Claim 9, Copeland-McCormick combination teaches the claimed invention of Claim 1.  Copeland-McCormick combination fails to teach a distal flange configured to be placed distally to the lips, wherein said distal flange is attached surrounding a second peripheral portion of the dome portion that is distal to the proximal peripheral edge.
However, Robertson, of the same field of endeavor, teaches a mouthpiece for oral delivery (Abstract) including a distal flange (100, Figs 6-8) configured to be placed distally to the lips (100 is placed distally on lips, Fig 8), wherein said distal flange is attached surrounding a second peripheral portion (peripheral portion of 102, Fig 8) of the conical portion (conical portion of 102, Fig 8) that is distal to the proximal peripheral edge (edge of 112, Fig 8; 100 is distal from 112, Fig 8) to provide an extra-oral sealing means that conforms to the facial contours on the outside of the mouth (Column 6, Lines 23-35) and to keep the mouthpiece and conduit in place without the need for straps (Column 6, Lines 53-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a distal flange in front of the patient’s mouth, as taught by Robertson, to provide an extra-oral sealing means that conforms to the facial .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland (WO 99/33506) and McCormick et al. (US 2005/0217678) as applied to Claim 10, in further view of Vigilia (US 4,881,540) and Neidhart et al. (US 3,658,058).
Regarding Claim 11, Copeland-McCormick combination teaches the claimed invention of Claim 10.  Copeland-McCormick combination also teaches wherein said mouthpiece further comprises a strap (Copeland: 28, Fig 1) connected at a first end (Copeland: 32, Fig 1) to the nose clamp (Copeland: 28 connected to 26 via 32, Fig 1).  Copeland-McCormick combination further teaches a mechanical device can be attached to the end 36 of the tubular member in order to force air into the victim’s lungs (Copeland: Page 6, Lines 22-23 and Page 7, Lines 1-2).  Copeland-McCormick combination fails to teach the tube comprises a resilient portion; wherein the resilient portion is a corrugated portion; the strap connected at a second end to a ring portion configured to encircle the corrugated portion.  
However, Vigilia, of the same field of endeavor, teaches a device and method to assist in providing artificial respiration (Abstract) including the tube comprises a resilient portion (accordion like 38 of conduit 12 may be flexed, extended, or collapsed, Column 4, Lines 33-35; constructed from plastic or any other suitable material and may be flexible or collapsible, Column 4, Lines 33-35; accordion shape allows conduit to spring back into shape and makes it resilient); wherein the resilient portion is a corrugated portion (38 is corrugated, Fig 3; accordion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube to have a resilient portion that is accordion like, as taught by Vigilia, to allow the tube to change direction and length (Vigilia: Column 4, Lines 33-35).  This advantage allows the user to change the size and direction of the tube, making it easier to adapt the device for various situations including connections to mechanical devices or resuscitation at different angles and positions.
Copeland-McCormick-Vigilia combination fails to teach said mouthpiece further comprises a strap connected at a second end to a ring portion configured to encircle the corrugated portion.
However, Neidhart, of the same field of endeavor, teaches a breathing tube with a nose-engaging means (Abstract) including a strap (1, Fig 1) connected at a second end (end of 1 that connects to 2, Fig 1) to a ring portion (2, Fig 2) configured to encircle (2 encircles a portion of 3, Fig 1) a tubular portion (3, Fig 1) to provide some resiliency and stiffness to hold the member in place around a tube (Column 1, Lines 26-37), to allow for easier adjustment of the positioning of the nose clamp, and a strap attached to a nose clamp is generally known in the art (Column 1, Lines 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the nose clamp be connected to the tubular portion of the device, as taught by Neidhart, to provide some resiliency and stiffness to hold the member in place around a tube (Neidhart: Column 1, Lines 26-37), to allow for easier adjustment of the positioning of the nose clamp, and a strap attached to a nose clamp is generally known in .
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (WO 99/33506) and McCormick et al. (US 2005/0217678) as applied to Claims 12 and 14, in further view of Clawson (US 2006/0206120).
Regarding Claim 13, Copeland-McCormick combination teaches the claimed invention of Claim 12.  Copeland-McCormick combination fails to teach two finger grips attached to the two flaps respectively, wherein said two finger grips are attached to the reinforcement member therebetween.
However, Clawson, of the same field of endeavor, teaches a nose clip (Abstract) including two finger grips (24, Fig 2) attached to two flaps respectively (16, Fig 2), wherein said two finger grips are attached (24 is attached to 22, Fig 2) to a reinforcement member (22, Fig 2) therebetween to facilitate placement of the nose clip on a nose of a human or animal by a user (paragraph 0020, Lines 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add finger grips to the nose clamp, as taught by Clawson, to facilitate placement of the nose clip on a nose of a human or animal by a user (Clawson: paragraph 0020, Lines 11-16).
Regarding Claim 15, Copeland-McCormick combination teaches the claimed invention of Claim 14.
Copeland-McCormick combination also teaches the nose clamp’s two longitudinal arms comprise edges (Copeland: edges of 26, Figs 1 and 4; McCormick: edges of 64 and 66, Fig 6).

However, Clawson, of the same field of endeavor, teaches a nose clip (Abstract) including two curved handles (24, Fig 2; 24 are curved handles, Fig 2) extending distally (24 is extending distally from 14, Fig 2) from nose clamp’s two longitudinal arms’ edges (edges of 14 attached to 22, Fig 2) to facilitate placement of the nose clip on a nose of a human or animal by a user (paragraph 0020, Lines 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add curved handles to the nose clamp, as taught by Clawson, to facilitate placement of the nose clip on a nose of a human or animal by a user (Clawson: paragraph 0020, Lines 11-16).
Regarding Claim 16, Copeland-McCormick-Clawson combination teaches the claimed invention of Claim 15.  Copeland-McCormick-Clawson combination also teaches the curved handles have a "U" shape (Clawson: 24 is curved like a “U” shape, Fig 2) comprising second edge portions (Clawson: edges of 24, Fig 2) that are substantially parallel to the arms (Clawson: 24 and 14 are substantially parallel to each other in the idle position, Fig 6; since 24 and 14 are curved, depending on the position of 24 and 14 due to hinge 22, the curvature of 24 and 14 will be parallel to each other, Fig 2; See Drawings of Figs 2 and 6 below).

    PNG
    media_image1.png
    785
    820
    media_image1.png
    Greyscale

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland (WO 99/33506) in view of Robertson et al. (US 6,997,186).
Regarding Claim 23, Copeland discloses an intraoral flexible mouthpiece (apparatus of Fig 1) comprising: a hollow dome portion (12, Fig 1; 12 is shaped like a dome, Fig 1; inside of 12 is shown which looks into the dome, Fig 2; 12 is elliptically shaped, Page 4, Lines 13-15) comprising a peripheral proximal edge (18, Fig 1; 18 is the edge of 12 and is surrounds 12, 18 is proximal as it is closer to the user’s face, Figs 1 and 4) and a distal portion (portion of 12 closest to 20, Fig 1; portion of 12 closest to 20 is distal as it is further away from the user’s face, Figs 1 and 4), wherein said hollow dome portion has a peak (peak of 12 that connects to 20, Fig 1) and extends from said peripheral proximal edge to said distal portion (12 goes from 18 to edge of 20, 

However, Robertson, of the same field of endeavor, teaches a mouthpiece for oral delivery (Abstract) including said mouthpiece further comprises a distal flange (100, Figs 6-8) configured to be placed distally to the lips (100 is placed distally on lips, Fig 8), wherein said distal flange is attached surrounding a second peripheral portion (peripheral portion of 102, Fig 8) of the conical portion (conical portion of 102, Fig 8) that is distal to the proximal peripheral edge (edge of 112, Fig 8; 100 is distal from 112, Fig 8) such that a channel (channel between 100 and 112, Fig 8) is formed on said conical portion (channel is on conical portion of 102, Fig 8), bounded by the flange (channel is bounded by 100 and 112, Fig 8), the distal flange and the conical portion that they are attached to (channel is bounded by 100 and 112, Fig 8) to provide an extra-oral sealing means that conforms to the facial contours on the outside of the mouth (Column 6, Lines 23-35) and to keep the mouthpiece and conduit in place without the need for straps (Column 6, Lines 53-58).  Additionally, Robertson teaches the flaps can be integral to the mouthpiece (Column 6, Lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a distal flange in front of the patient’s mouth and to form a channel in between the flanges, as taught by Robertson, to provide an extra-oral sealing means that conforms to the facial contours on the outside of the mouth (Robertson: Column 6, Lines 23-35) and to keep the mouthpiece and conduit in place without the need for .
Allowable Subject Matter
Claims 18, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/      Examiner, Art Unit 3785                                                                                                                                                                                                  
/KENDRA D CARTER/      Supervisory Patent Examiner, Art Unit 3785